Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kang et al. (US 20190297536 A1) - determining an uplink transmission data rate of a first packet received from a terminal; transmitting a first parameter for controlling to increase the uplink transmission data rate; determining whether the uplink transmission data rate of a second packet received based on the first parameter increases; and transmitting a second parameter for controlling change of the uplink transmission data rate based on the determination result, bur does not disclose a ratio between the traffic volume in a first period indicated by the uplink observation data and the traffic volume in a second period indicated by the downlink observation data, or a ratio between an increment of the traffic volume in the first period acquired from the uplink observation data and an increment of the traffic volume in the second period acquired from the downlink observation data; and wherein the second period is the time passed after the first period by the sum of the round-trip propagation delay from the relay device to the second communication device and the processing delay in the second communication device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L MILLS whose telephone number is (571)272-3094. The examiner can normally be reached Monday through Friday from 9-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DONALD L. MILLS
Primary Examiner
Art Unit 2462



/Donald L Mills/Primary Examiner, Art Unit 2462